DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 03/19/2021 has been entered. Claims 4 and 9 have been cancelled. Claims 1-3, 5-8 and 10 are pending in the Application.

Allowable Subject Matter
Claims 1-3, 5-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the claims amendments and Applicant’s persuasive arguments. The known prior arts fail to explicitly disclose when turning OFF a power supply to any one of the second information equipment, after the power supply unit performs control for stopping the power supply to the control unit, the first information equipment confirms a connection status with the control unit, and when the confirmation of the connection status is not received, determines the turning OFF of the power supply to the second information equipment was successful in combination with other limitations found in the independent claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Virtanen et al US publication US 20190239276 discloses a method for detecting link status and shutdown connection


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185